UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6146


UNITED STATES OF AMERICA,

                Plaintiff - Appellate,

          v.

ROWN WASHINGTON, a/k/a Folly,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     Margaret B. Seymour, Senior
District Judge. (5:11-cr-00636-MBS-1)


Submitted:   May 21, 2015                     Decided:   May 27, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rown Washington, Appellant Pro Sel.        John David Rowell,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rown Washington appeals the district court’s order denying

his   18   U.S.C.   § 3582(c)   (2012)    motion   for   a   reduction   in

sentence.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.     United States v. Washington, No. 5:11-cr-00636-

MBS-1 (D.S.C. July 15, 2014).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                  AFFIRMED




                                    2